

	

		II 

		109th CONGRESS

		1st Session

		S. 399

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Coleman (for himself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act with respect to the sale of prescription drugs through the

		  Internet, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Internet Pharmacy Consumer Protection

			 Act or the Ryan Haight Act.

		

			2.

			Internet sales of prescription drugs

			

				(a)

				In general

				Chapter 5 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 351 et seq.) is amended by inserting after section 503A the

			 following section:

				

					

						503B.

						Internet sales of prescription drugs

						

							(a)

							Requirements regarding information on Internet site

							

								(1)

								In general

								A person may not dispense a

				prescription drug pursuant to a sale of the drug by such person if—

								

									(A)

									the purchaser of the drug

				submitted the purchase order for the drug, or conducted any other part of the

				sales transaction for the drug, through an Internet site;

								

									(B)

									the person dispenses the

				drug to the purchaser by mailing or shipping the drug to the purchaser;

				and

								

									(C)

									such site, or any other

				Internet site used by such person for purposes of sales of a prescription drug,

				fails to meet each of the requirements specified in paragraph (2), other than a

				site or pages on a site that—

									

										(i)

										are not intended to be

				accessed by purchasers or prospective purchasers; or

									

										(ii)

										provide an Internet

				information location tool within the meaning of section 231(e)(5) of the

				Communications Act of 1934 (47 U.S.C. 231(e)(5)).

									

								(2)

								Requirements

								With respect to an Internet

				site, the requirements referred to in subparagraph (C) of paragraph (1) for a

				person to whom such paragraph applies are as follows:

								

									(A)

									Each page of the site shall

				include either the following information or a link to a page that provides the

				following information:

									

										(i)

										The name of such

				person.

									

										(ii)

										Each State in which the

				person is authorized by law to dispense prescription drugs.

									

										(iii)

										The address and telephone

				number of each place of business of the person with respect to sales of

				prescription drugs through the Internet, other than a place of business that

				does not mail or ship prescription drugs to purchasers.

									

										(iv)

										The name of each individual

				who serves as a pharmacist for prescription drugs that are mailed or shipped

				pursuant to the site, and each State in which the individual is authorized by

				law to dispense prescription drugs.

									

										(v)

										If the person provides for

				medical consultations through the site for purposes of providing prescriptions,

				the name of each individual who provides such consultations; each State in

				which the individual is licensed or otherwise authorized by law to provide such

				consultations or practice medicine; and the type or types of health professions

				for which the individual holds such licenses or other authorizations.

									

									(B)

									A link to which paragraph

				(1) applies shall be displayed in a clear and prominent place and manner, and

				shall include in the caption for the link the words licensing and

				contact information.

								

							(b)

							Internet sales without appropriate medical

				relationships

							

								(1)

								In general

								Except as provided in

				paragraph (2), a person may not dispense a prescription drug, or sell such a

				drug, if—

								

									(A)

									for purposes of such

				dispensing or sale, the purchaser communicated with the person through the

				Internet;

								

									(B)

									the patient for whom the

				drug was dispensed or purchased did not, when such communications began, have a

				prescription for the drug that is valid in the United States;

								

									(C)

									pursuant to such

				communications, the person provided for the involvement of a practitioner, or

				an individual represented by the person as a practitioner, and the practitioner

				or such individual issued a prescription for the drug that was

				purchased;

								

									(D)

									the person knew, or had

				reason to know, that the practitioner or the individual referred to in

				subparagraph (C) did not, when issuing the prescription, have a qualifying

				medical relationship with the patient; and

								

									(E)

									the person received payment

				for the dispensing or sale of the drug.

								For purposes of subparagraph (E),

				payment is received if money or other valuable consideration is

				received.

								(2)

								Exceptions

								Paragraph (1) does not

				apply to—

								

									(A)

									the dispensing or selling

				of a prescription drug pursuant to telemedicine practices sponsored by—

									

										(i)

										a hospital that has in

				effect a provider agreement under title XVIII of the Social Security Act

				(relating to the Medicare program); or

									

										(ii)

										a group practice that has

				not fewer than 100 physicians who have in effect provider agreements under such

				title; or

									

									(B)

									the dispensing or selling

				of a prescription drug pursuant to practices that promote the public health, as

				determined by the Secretary by regulation.

								

								(3)

								Qualifying medical relationship

								

									(A)

									In general

									With respect to issuing a

				prescription for a drug for a patient, a practitioner has a qualifying medical

				relationship with the patient for purposes of this section if—

									

										(i)

										at least one in-person

				medical evaluation of the patient has been conducted by the practitioner;

				or

									

										(ii)

										the practitioner conducts a

				medical evaluation of the patient as a covering practitioner.

									

									(B)

									In-person medical evaluation

									A medical evaluation by a

				practitioner is an in-person medical evaluation for purposes of this section if

				the practitioner is in the physical presence of the patient as part of

				conducting the evaluation, without regard to whether portions of the evaluation

				are conducted by other health professionals.

								

									(C)

									Covering practitioner

									With respect to a patient,

				a practitioner is a covering practitioner for purposes of this section if the

				practitioner conducts a medical evaluation of the patient at the request of a

				practitioner who has conducted at least one in-person medical evaluation of the

				patient and is temporarily unavailable to conduct the evaluation of the

				patient. A practitioner is a covering practitioner without regard to whether

				the practitioner has conducted any in-person medical evaluation of the patient

				involved.

								

								(4)

								Rules of construction

								

									(A)

									Individuals represented as practitioners

									A person who is not a

				practitioner (as defined in subsection (d)(1)) lacks legal capacity under this

				section to have a qualifying medical relationship with any patient.

								

									(B)

									Standard practice of pharmacy

									Paragraph (1) may not be

				construed as prohibiting any conduct that is a standard practice in the

				practice of pharmacy.

								

									(C)

									Applicability of requirements

									Paragraph (3) may not be

				construed as having any applicability beyond this section, and does not affect

				any State law, or interpretation of State law, concerning the practice of

				medicine.

								

							(c)

							Actions by States

							

								(1)

								In general

								Whenever an attorney

				general of any State has reason to believe that the interests of the residents

				of that State have been or are being threatened or adversely affected because

				any person has engaged or is engaging in a pattern or practice that violates

				section 301(l), the State may bring a civil action on behalf of its residents

				in an appropriate district court of the United States to enjoin such practice,

				to enforce compliance with such section (including a nationwide injunction), to

				obtain damages, restitution, or other compensation on behalf of residents of

				such State, to obtain reasonable attorneys fees and costs if the State prevails

				in the civil action, or to obtain such further and other relief as the court

				may deem appropriate.

							

								(2)

								Notice

								The State shall serve prior

				written notice of any civil action under paragraph (1) or (5)(B) upon the

				Secretary and provide the Secretary with a copy of its complaint, except that

				if it is not feasible for the State to provide such prior notice, the State

				shall serve such notice immediately upon instituting such action. Upon

				receiving a notice respecting a civil action, the Secretary shall have the

				right—

								

									(A)

									to intervene in such

				action;

								

									(B)

									upon so intervening, to be

				heard on all matters arising therein; and

								

									(C)

									to file petitions for

				appeal.

								

								(3)

								Construction

								For purposes of bringing

				any civil action under paragraph (1), nothing in this chapter shall prevent an

				attorney general of a State from exercising the powers conferred on the

				attorney general by the laws of such State to conduct investigations or to

				administer oaths or affirmations or to compel the attendance of witnesses or

				the production of documentary and other evidence.

							

								(4)

								Venue; service of process

								Any civil action brought

				under paragraph (1) in a district court of the United States may be brought in

				the district in which the defendant is found, is an inhabitant, or transacts

				business or wherever venue is proper under section 1391 of title 28, United

				States Code. Process in such an action may be served in any district in which

				the defendant is an inhabitant or in which the defendant may be found.

							

								(5)

								Actions by other State officials

								

									(A)

									Nothing contained in this

				section shall prohibit an authorized State official from proceeding in State

				court on the basis of an alleged violation of any civil or criminal statute of

				such State.

								

									(B)

									In addition to actions

				brought by an attorney general of a State under paragraph (1), such an action

				may be brought by officers of such State who are authorized by the State to

				bring actions in such State on behalf of its residents.

								

							(d)

							General definitions

							For purposes of this

				section:

							

								(1)

								The term

				practitioner means a practitioner referred to in section 503(b)(1)

				with respect to issuing a written or oral prescription.

							

								(2)

								The term prescription

				drug means a drug that is subject to section 503(b)(1).

							

								(3)

								The term qualifying

				medical relationship, with respect to a practitioner and a patient, has

				the meaning indicated for such term in subsection (b).

							

							(e)

							Internet-Related definitions

							

								(1)

								In general

								For purposes of this

				section:

								

									(A)

									The term

				Internet means collectively the myriad of computer and

				telecommunications facilities, including equipment and operating software,

				which comprise the interconnected world-wide network of networks that employ

				the transmission control protocol/internet protocol, or any predecessor or

				successor protocols to such protocol, to communicate information of all kinds

				by wire or radio.

								

									(B)

									The term link,

				with respect to the Internet, means one or more letters, words, numbers,

				symbols, or graphic items that appear on a page of an Internet site for the

				purpose of serving, when activated, as a method for executing an electronic

				command—

									

										(i)

										to move from viewing one

				portion of a page on such site to another portion of the page;

									

										(ii)

										to move from viewing one

				page on such site to another page on such site; or

									

										(iii)

										to move from viewing a page

				on one Internet site to a page on another Internet site.

									

									(C)

									The term page,

				with respect to the Internet, means a document or other file accessed at an

				Internet site.

								

									(D)

									(i)

										The terms site

				and address, with respect to the Internet, mean a specific

				location on the Internet that is determined by Internet Protocol numbers. Such

				term includes the domain name, if any.

									

										(ii)

										The term domain

				name means a method of representing an Internet address without direct

				reference to the Internet Protocol numbers for the address, including methods

				that use designations such as .com, .edu,

				.gov, .net, or .org.

									

										(iii)

										The term Internet

				Protocol numbers includes any successor protocol for determining a

				specific location on the Internet.

									

								(2)

								Authority of secretary

								The Secretary may by

				regulation modify any definition under paragraph (1) to take into account

				changes in technology.

							

							(f)

							Interactive computer service; advertising

							No provider of an

				interactive computer service, as defined in section 230(f)(2) of the

				Communications Act of 1934 (47 U.S.C. 230(f)(2)), or of advertising services

				shall be liable under this section for dispensing or selling prescription drugs

				in violation of this section on account of another person’s selling or

				dispensing such drugs, provided that the provider of the interactive computer

				service or of advertising services does not own or exercise corporate control

				over such person.

						.

			

				(b)

				Inclusion as prohibited act

				Section 301 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 331) is amended by inserting after paragraph (k) the

			 following:

				

					

						(l)

						The dispensing or selling

				of a prescription drug in violation of section 503B.

					.

			

				(c)

				Internet sales of prescription drugs; consideration by

			 Secretary of practices and procedures for certification of legitimate

			 businesses

				In carrying out section 503B

			 of the Federal Food, Drug, and Cosmetic

			 Act (as added by subsection (a) of this section), the Secretary of

			 Health and Human Services shall take into consideration the practices and

			 procedures of public or private entities that certify that businesses selling

			 prescription drugs through Internet sites are legitimate businesses, including

			 practices and procedures regarding disclosure formats and verification

			 programs.

			

				(d)

				Reports regarding Internet-Related violations of State and

			 Federal laws on dispensing of drugs

				

					(1)

					In general

					The Secretary of Health and

			 Human Services (referred to in this subsection as the Secretary)

			 shall, pursuant to the submission of an application meeting the criteria of the

			 Secretary, make an award of a grant or contract to the National Clearinghouse

			 on Internet Prescribing (operated by the Federation of State Medical Boards)

			 for the purpose of—

					

						(A)

						identifying Internet sites

			 that appear to be in violation of State or Federal laws concerning the

			 dispensing of drugs;

					

						(B)

						reporting such sites to State

			 medical licensing boards and State pharmacy licensing boards, and to the

			 Attorney General and the Secretary, for further investigation; and

					

						(C)

						submitting, for each fiscal

			 year for which the award under this subsection is made, a report to the

			 Secretary describing investigations undertaken with respect to violations

			 described in subparagraph (A).

					

					(2)

					Authorization of appropriations

					For the purpose of carrying

			 out paragraph (1), there is authorized to be appropriated $100,000 for each of

			 the fiscal years 2005 through 2007.

				

				(e)

				Effective date

				The amendments made by

			 subsections (a) and (b) take effect upon the expiration of the 60-day period

			 beginning on the date of the enactment of this Act, without regard to whether a

			 final rule to implement such amendments has been promulgated by the Secretary

			 of Health and Human Services under section 701(a) of the

			 Federal Food, Drug, and Cosmetic

			 Act. The preceding sentence may not be construed as affecting the

			 authority of such Secretary to promulgate such a final rule.

			

